EXHIBIT 99.1 InterMedia Español Holdings,LLC and Subsidiaries INDEX Page Consolidated Balance Sheets as of March 31, 2013 and December31, 2012 2 Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 3 Consolidated Statements of Changes in Member’s Capital for the Three Months Ended March 31, 2013 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and March 31, 2012 5 Notes to Consolidated Financial Statements 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 InterMedia Español Holdings, LLC and Subsidiaries Consolidated Balance Sheets March 31, 2013 and December 31, 2012 March 31, December 31, Assets Current Assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $186,906 and $179,568, respectively Programming rights Deferred taxes Prepaid expenses and other current assets Total current assets Programming Rights Property and Equipment, net Deferred Taxes Broadcast License Goodwill Other Intangibles, net Deferred Costs Total Assets $ $ Liabilities and Member's Capital Current Liabilities Accounts payable $ $ Accrued agency commissions Accrued compensation and benefits Other accrued expenses Programming rights payable Current portion of long-term debt Total current liabilities Programming Rights Payable Long-Term Debt, net of current portion Other Liabilities Total Liabilities Commitments and Contingencies Member's Capital Total Liabilities and Member's Capital $ $ See Notes to Consolidated Financial Statements. 2 InterMedia Español Holdings, LLC and Subsidiaries Consoldiated Statements of Operations Three Months Ended March 31, 2013 and 2012 Net Revenues $ $ Operating Expenses: Cost of revenues Selling, general and administrative Depreciation and amortization Other expenses - Loss (gain) on disposition of assets ) Total operating expenses Operating (loss) income ) Other Expenses: Interest expense, net ) ) Other expense, net ) (Loss) income before income taxes ) Income tax benefit (expense) ) Net (loss) income $ ) $ See Notes to Consolidated Financial Statements. 3 InterMedia Español Holdings, LLC and Subsidiaries Consolidated Statements of Changes in Member's Capital Three Months Ended March 31, 2013 Accumulated Member's Other Capital Comprehensive Account Loss Total Balance as of December 31, 2012 $ $ ) $ Net loss ) - ) Balance as of March 31, 2013 $ $ ) $ See Notes to Consolidated Financial Statements. 4 InterMedia Español Holdings, LLC and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, 2013 and March 31, 2012 Reconciliation of Net (Loss) Income to Net Cash Used In Operating Activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization Program amortization Provision for bad debts Loss (gain) on disposition of assets ) Amortization of deferred financing costs Deferred tax (expense) benefit ) Changes in assets and liabilities: (Increase) decrease in: Accounts receivable Programming rights ) ) Prepaid expenses and other current assets ) ) Increase (decrease) in: Accounts payable Accrued agency commissions ) ) Accrued compensation and benefits Other accrued expenses ) Programming rights payable Income tax payable - Other liabilities ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Proceeds from sale of assets - Capital expenditures ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Repayments of long-term debt - ) Net cash used in financing activities - ) Net decrease in cash ) ) Cash: Beginning Ending $ $ (Continued) See Notes to Consolidated Financial Statements. 5 InterMedia Español Holdings, LLC and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, 2013 and March 31, 2012 Supplemental Dislcosures of Cash Flow Information Cash payments for: Interest $ $ Income taxes $ - $ See Notes to Consolidated Financial Statements. 6 InterMedia Español Holdings, LLC and Subsidiaries Notes to Consolidated Financial Statements Note 1. Basis of Presentation These financial statements are unaudited; however, in the opinion of management, they reflect all adjustments, consisting only of those of a normal recurring nature, necessary to state fairly the financial position, results of operations and cash flows for the periods presented in conformity with U.S. generally accepted accounting principles (“GAAP”) applicable to interim periods. The results of operations for the interim periods presented are not necessarily indicative of results for the full year or future periods. These consolidated financial statements should be read in conjunction with the December 31, 2012 audited consolidated financial statements and notes thereto. The financial condition as of, and operating results for the three months ended March 31, 2013 are not necessarily indicative of the financial condition or results that may be expected for any future interim period or the year ending December 31, 2013 Nature of business: The accompanying consolidated financial statements include the accounts of InterMedia Español Holdings, LLC and its wholly-owned subsidiaries. For the purpose of these financial statements, “the Company” is used to refer to InterMedia Español Holdings, LLC and/or any or all of its subsidiaries. The Company conducts its business through its subsidiaries and has no operations or assets other than the investments in its subsidiaries. The Company was organized as an infinite lived Limited Liability Company by its Parent Company, InterMedia Partners VII, L.P, as InterMedia Puerto Rico Holdings, LLC, and then its name was changed to its current name. As of March 31, 2013 and December 31, 2012, the Company is the owner of the following corporations: · InterMedia Español, Inc. (“Español”)—this company was organized under the laws of the State of Delaware and is a holding company that owns 100% interest of WAPA PR (see below). Español has no operations or assets other than the investment in WAPA PR. · Televicentro of Puerto Rico, LLC (“Televicentro” or “WAPA PR”)—this Company was organized under the laws of the State of Delaware and is engaged in the broadcast television business, as well as in the production of news and entertainment programming in Puerto Rico. · WAPA America, Inc. (“WAPA America”)—this company was organized on September 2, 2004, under the laws of the state of Delaware, and is a cable television network distributed in the U.S. and programmed with Spanish language news and entertainment programs (produced and supplied, in its majority, by WAPA PR). Use of estimates: In preparing these financial statements, management had to make estimates and assumptions that affected the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities as of the balance sheets date, and the reported revenues and expenses for the periods then ended. Such estimates are based on historical experience and other assumptions that are considered appropriate in the circumstances. However, actual results could differ from those estimates. Recent accounting pronouncements: In July 2012, the Financial Accounting Standards Board (FASB) issued guidance that is intended to reduce the cost and complexity of the annual impairment test for indefinite-lived intangible assets other than goodwill by providing entities an option to perform a qualitative assessment to determine whether a quantitative impairment test is necessary. The revised standard is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012, but early adoption is permitted. The Company adopted this guidance effective January 1, 2013, and the adoption did not have a material effect on the Company's consolidated financial position, results of operation and cash flows. In February 2013, the Financial Accounting Standards Board (FASB) issued guidance related to reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.The amendments do not change the current requirements for reporting net income or other comprehensive income in financial statements. These amendments require an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. 7 In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under U.S. GAAP that provide additional details about those amounts. For public entities, the amendments are effective prospectively for fiscal years, and interim periods within those years, beginning after December 15, 2012.The Company adopted this guidance effective January 1, 2013, and the adoption did not have a material effect on the Company's consolidated financial position, results of operation and cash flows.Comprehensive (loss) income for the three months ended March 31, 2013 and 2012 consisted entirely of net (loss) income.Therefore, a separate consolidated statement of comprehensive (loss) income is not presented for the three months ended March 31, 2013 and 2012. Subsequent events: Management has evaluated subsequent events through May 15, 2013, the date on which the consolidated financial statements were available to be issued. Note 2. Property and Equipment Property and equipment as of March 31, 2013 and December 31, 2012, consists of the following: Land and improvements $ $ Building Equipment Towers Less accumulated depreciation ) ) Construction and equipment installations in progress $ $ Depreciation expense was $953,065 and $843,661 for the three months ended March 31, 2013 and 2012, respectively. 8 InterMedia Español Holdings, LLC and Subsidiaries Notes to Consolidated Financial Statements (Continued) Note 3. Goodwill and Intangible Assets Goodwill and intangible assets consist of the following as March 31, 2013 and December 31, 2012: Broadcast licenses $ $ Goodwill Other intangibles $ $ A summary of changes in the Company's goodwill and other indefinite lived intangible assets, on a net basis, for the three months ended March 31, 2013 and year ended December 31, 2012 is as follows: Net Balance at Net Balance at December 31, 2012 Additions Impairment March 31, 2013 Broadcast licenses $ $
